HARALSON, J.
1. It was shown that defendant was Mr. Drewry’s second foreman — of what, is not stated, but it may be inferred — on his plantation, where the defendant worked — one Patterson being foreman — and that Patterson being absent, at the time the defendant shot Williams, the deceased, defendant was in charge. Henry Long, a witness for the State, was asked by defendant, on cross-examination : ' £If he had not been discharged from the place, at or about the time of the alleged killing?” to which the solicitor objected, and the court sus*17tained the objection, and defendant excepted. There was no proof tending to show, and no suggestion of a purpose in asking the question to show, that if the witness had ever been discharged, the defendant had anything to do with it, and, in the manner propounded, the question appears to have been wholly irrelevant, and was properly disallowed.
2. There was no error in not allowing defendant, being under examination as witness for himself, to state why he went to Williams’ house. If it was a fact that he went there and asked for matches, that was a fact he might well have deposed to, if pertinent, but what he wanted the matches for, was not proper for him to state, as it was a secret, uncommunicated motive,inadmissible under all our rulings.—Ball v. Farley, 81 Ala. 288; E. T. V. & G. R. R. Co. v. Davis, 91 Ala. 621; Stewart v The State, 78 Ala. 436.
3. The first charge asked by the State was without error. It was but the announcement of a legal truism.
The second charge is fatally defective in that it misplaces the burden of proof, requiring the defendant to make out a case for the State.—Wilkins v. The State, 98 Ala. 1; Gibson v. The State, 89 Ala. 127; Cleveland v. The State, 86 Ala. 1; McDaniel v. The State, 76 Ala. 7.
There was no error in charge 3.—Owens v. The State, 52 Ala. 400. Nor was there error in charges 4 and 5. The words to a moral certainty, as used in the 4th charge, were a convertible expression for, and means the same thing as, the words, beyond a reasonable doubt, as used in the forepart of the charge.—McKleroy v. The State, 77 Ala. 97; Owens v. The State, 52 Ala. 404.
4. The charges asked by the defendant, six in number, were each properly refused. The principles sought to be applied by such charges have been so often condemned, we deem it unnecessary to notice them further.
For the giving of the 2d charge asked by the solicitor, the judgment and sentence of the court below must be reversed-.
" Reversed and remanded.